Justice SAYLOR,
concurring and dissenting.
I join Parts I, II, and 111(A) of the majority opinion, as I agree with the holdings that the present controversy is justiciable and that the FLSA and its wage provisions apply to the Commonwealth by virtue of Garcia v. San Antonio Metro. Transit Auth., 469 U.S. 528, 105 S.Ct. 1005, 83 L.Ed.2d 1016 (1985). I respectfully disagree, however, with the majority’s conclusion that the FLSA absolutely requires the Commonwealth to pay wages in a timely manner, without consideration of the existence of a budgetary impasse and the resulting fiscal limitations imposed by Article III, Section 24. See Majority Opinion, at 79-81.
I find persuasive the Executive Parties’ position that, “in obedience to the constitutional command of federalism to respect the sovereignty of the states, the presumption against preemption must be employed in determining not only whether Congress intended preemption at all, but also in service of striving to achieve the most ‘narrow interpretation’ plausible to avoid preemption of state law.” Brief for Executive Parties at 31 (quoting Medtronic, Inc. v. Lohr, 518 U.S. 470, 485, 116 S.Ct. 2240, 2250, 135 L.Ed.2d 700 (1996)). In this regard, and as the majority recognizes, the FLSA does not contain an express provision dictating a timeframe for the payment of wages; thus, the imposition of a timely payment requirement arises from judicial interpretation. See Council 13, AFSCME v. Rendell, 954 A.2d 706, 714 (Pa.Cmwlth.2008) (Leavitt, J.) (collecting cases). While this interpreta*84tion may be reasonable in the context of private employers, see, e.g., Calderon v. Witvoet, 999 F.2d 1101, 1108 (7th Cir. 1998), its application to states that are operating in a state of fiscal crisis, in my view, implicates circumstances not contemplated by Congress in its enactment of the FLSA and fails to account for the fact that a sovereign must continue to provide services to its citizens, even without a present means of appropriation.
That being the case, the Executive Parties convincingly advocate that a comparison of the FLSA’s silence as to the question of prompt payment with the “explicit and unforgiving” mandate of Article III, Section 24, when considered in conjunction with a presumption against federal preemption, supports the conclusion that this Court should not “infer that Congress intended to require a State government, its officials and agencies to ignore a foundational pillar of its constitutional form of government by withdrawing State funds to pay wages without approval of its Legislature.” Brief for Executive Parties at 34 (emphasis in original). This interpretation also supports Appellants’ position that the Governor’s approach to furlough is within his discretionary prerogative as Chief Executive Officer, as opposed to being mandatory.